DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         JESSE C. HARRELL a/k/a JESSE CLEVELAND HUNTER,
                             Appellant,

                                      v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D13-559

                               [April 15, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502013DR000533FC.

      Jesse C. Harrell a/k/a Jesse Cleveland Hunter, West Palm Beach, pro
se.

      No appearance for appellee.

PER CURIAM.

    Appellant Jesse Harrell, a state prisoner, appeals the order denying his
petition for change of name and dismissing his case. Section 68.07(3),
Florida Statutes (2013), presents the requirements for a facially sufficient
petition for name change, which includes the requirement that “the
petitioner’s civil rights have never been suspended or, if the petitioner’s
civil rights have been suspended, that full restoration of civil rights has
occurred.” § 68.07(3)(k), Fla. Stat. (2013). Appellant’s petition was denied
for being facially insufficient as he admitted that his civil rights are
suspended.

    On appeal, Appellant argues that the denial of his petition on this
ground substantially burdens his exercise of religion in violation of the
Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.
§ 2000cc-1 (2000), which specifically provides for the protection of
religious exercise of institutionalized persons because of their particular
vulnerability to governmental regulation. We disagree with Appellant, and
therefore affirm.
    The RLUIPA has no application to Appellant’s claim because the
purpose of the federal act is to protect inmates from governmental
regulation within a correctional institution. See 42 U.S.C. § 2000cc-1(b)(1)
(2000) (providing that the section applies when “the substantial burden is
imposed in a program or activity that receives Federal financial
assistance”). See, e.g., Holt v. Hobbs, 135 S. Ct. 853 (2015) (addressing a
claim that a prison regulation prohibiting inmates from growing beards is
a violation of RLUIPA). The law at issue is a state statute that applies to
all persons petitioning for a name change, not merely those incarcerated
within a correctional institution.

   Affirmed.

DAMOORGIAN, C.J., CONNER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2